DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on 04/06/2021.
The application has been amended as follows: 

Claim 1) A wheel correction device comprising a frame, two first cylinders, four first lower guide pillars, four first lower guide sleeves, a lower fixed plate, a first servo motor, a lower lifting plate, a first swivel, a first servo electric cylinder, a second servo electric cylinder, a first lower guide rail, a sliding table, a first belt pulley, a first synchronous belt, a second belt pulley, a second servo motor, a first shaft, a first bearing seat, a pressure roller, a second lower guide rail, a first lower sliding plate, third lower guide rails, two second lower sliding plates, two second shafts, two second bearing seats, support rollers, a first gear, two first racks, a third servo motor, a fourth servo motor, a lower rotating plate, a fifth servo motor, a fourth lower guide rail, a third servo electric cylinder, a third lower sliding plate, a second lower guide sleeve, a second lower guide pillar, a support block, a second rack, a second gear, fifth lower guide rails, spacers, third racks, a third gear, second swivels, fixed shafts, a fourth gear, a carriage, a sixth lower guide rail, a lifting rack, a dial indicator, a fourth rack, a seventh lower guide rail, a 
wherein the wheel correction device comprises a lower correction system, a support detection system, a synchronous clamping rotation system, an upper correction system, an upper lifting clamping drive system, and a lower lifting drive system, 
the lower correction system is configured such that: the four first lower guide sleeves and the two first cylinders are fixed below a left side of the lower fixed plate; the four first lower guide pillars matched with the four first lower guide sleeves are fixed below the lower lifting plate; output ends of the two first cylinders are hinged to a lower side of the lower lifting plate; the turntable is mounted above the lower lifting plate via the first swivel; the first servo motor is fixed below the lower lifting plate, and an output end of the first servo motor is hinged to the turntable; the sliding table is mounted on a left side of the lower correction system above the turntable via the first lower guide rail; the second servo electric cylinder is fixed on the left side of the lower correction system above the turntable, and an 
the support detection system is configured such that: the lower rotating plate is mounted at a top of the fourth shaft; the spacers are mounted above a center of  the lower rotating plate via the fifth lower guide rails and uniformly distributed in a circumferential direction; the third racks are respectively fixed on the spacers; the second swivels are mounted at tops of the spacers via the fixed shafts; the fourth servo motor is fixed below the center of the lower rotating plate, and the third gear is fixed at an output end of the fourth servo motor; the third gear is meshed with the third racks; the third lower sliding plate is mounted above the lower rotating plate via the fourth lower guide rail; the second lower guide sleeve is fixed above the third lower sliding plate; the second lower guide pillar is matched with 
the synchronous clamping rotation system is configured such that: the fifth gear is fixed above the upper fixed plate; the left sliding plate is mounted above the upper fixed plate via one of the first upper guide rails; the second cylinder is also fixed above the upper fixed plate, and an output end of the second cylinder is connected to a lower side of the left sliding plate; one of the fifth racks is fixed below the left sliding plate, and the two fifth bearing seats are fixed above the left sliding plate; each of two of the V rollers is mounted above a respective one each of the two left shafts; the right sliding plate is mounted above the upper fixed plate via another one of the first upper guide rails; another one of the fifth racks is fixed below the right sliding plate, and the two sixth bearing seats are fixed above the right sliding plate; the fifth rack below the left sliding plate and the fifth rack below the right sliding plate are simultaneously meshed with the fifth gear; the two right shafts are mounted in the two sixth bearing seats via sixth bearings; each of another two of the V rollers is mounted above a respective one of the 
the upper correction system is configured such that: each of the first upper sliding plates is mounted at a top of the frame via one of the second upper guide rails; each of the fifth servo electric cylinders is fixed above the frame, and an output end of each of the fifth servo electric cylinders is connected with a respective one of the first upper sliding plates; each of the first upper guide sleeves is fixed to a lower end of a respective one of the first upper sliding plates; each of the first upper guide pillars is matched with a respective one of the first upper guide sleeves; each of the upper pressure blocks is fixed below a respective one of the first upper guide pillars; each of the sixth servo electric cylinders is fixed to an upper end of a respective one of the first upper sliding plates, and an output end of each of the sixth servo electric cylinders is connected with a respective one of the first upper guide pillars; and the wheel correction device comprises two sets of the upper correction system located on a left side of the wheel correction device and a right side of the wheel correction device respectively, 
the upper lifting clamping drive system is configured such that: the four second upper guide sleeves and the two third cylinders are fixed to the top of the frame; the four second upper guide pillars matched with the four second upper guide sleeves are fixed above the upper lifting plate; an output end of each of the two third cylinders. is hinged to an upper side of the upper lifting plate; the third bearing seat is fixed below the upper lifting plate; the third shaft is mounted inside the third bearing seat via a third bearing; the fourth belt pulley is fixed to a top of the third shaft; the seventh servo motor is fixed above the upper lifting plate, and the third belt pulley is fixed to an output end of the seventh servo motor; the third belt pulley is connected with the fourth belt pulley by the second synchronous belt; the first upper rotating plate is fixed below the third shaft; the second upper rotating plate is fixed below the first upper rotating plate; the second upper sliding plates are mounted above the second upper rotating plate via the third upper guide rails; the clamping jaws are fixed below the second upper sliding 
the lower lifting drive system is configured such that: the fourth bearing seat is fixed above the lower support plate; the fourth shaft is mounted inside the fourth bearing seat via a fourth bearing; the fifth belt pulley is fixed to a lower end of the fourth shaft; the tenth servo motor is fixed to a right side of the lower lifting drive system above the lower support plate, and the sixth belt pulley is fixed to an output end of the tenth servo motor; the fifth belt pulley is connected with the sixth belt pulley by the third synchronous belt; the four third lower guide sleeves and the two fourth cylinders are fixed below the lower fixed plate; the four third lower guide pillars are fixed below the lower support plate, and fit with the four third lower guide sleeves; and output ends of the two fourth cylinders are hinged to a lower side of the lower support plate, 
the lower correction system, the support detection system, the synchronous clamping rotation system, the upper correction system, the upper lifting clamping drive system, and the lower lifting drive system cooperate with each other, to allow a [[correct]] correcting of axial and radial deformations of a wheel to be conducted.

Allowable Subject Matter
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a wheel correction device comprising a frame, first cylinders, first lower guide pillars, first lower guide sleeves, a lower fixed plate, a first servo motor, a lower lifting plate, a first swivel, a first servo electric cylinder, a second servo electric cylinder, a first lower guide rail, a sliding table, a first belt pulley, a first synchronous belt, a second belt pulley, a second servo motor, a first shaft, a first bearing seat, a pressure roller, a second lower guide rail, a first lower sliding plate, third lower guide rails, second lower sliding plates, second shafts, second bearing seats, support rollers, a first gear, first racks, a third servo motor, a fourth servo motor, a lower rotating plate, a fifth servo motor, a fourth lower guide rail, a third servo electric cylinder, a third lower sliding plate, a second lower guide sleeve, a second lower guide pillar, a support block, a second rack, a second gear, fifth lower guide rails, spacers, third racks, a third gear, second swivels, fixed shafts, a fourth gear, a carriage, a sixth lower guide rail, a lifting rack, a dial indicator, a fourth rack, a seventh lower guide rail, a fourth servo electric cylinder, a sixth servo motor, a second cylinder, an upper fixed plate, fifth racks, first upper guide rails, a left sliding plate, left bearing seats, left shafts, V rollers, upper pressure blocks, first upper guide pillars, first upper guide sleeves, second upper guide rails, first upper sliding plates, fifth servo electric cylinders, sixth servo electric cylinders, second upper guide pillars, second upper guide sleeves, a seventh servo motor, a third belt pulley, a second synchronous belt, a fourth belt pulley, a third shaft, a third cylinder, an upper lifting plate, a third bearing seat, a first upper rotating plate, clamping jaws, a sixth gear, sixth racks, a second upper rotating plate, third upper guide rails, second upper sliding plates, an eighth servo motor, a fourth upper guide rail, a third upper sliding plate, a seventh servo electric cylinder, a third 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/DYLAN SCHOMMER/               Examiner, Art Unit 3725                                                                                                                                                                                         

/ADAM J EISEMAN/               Supervisory Patent Examiner, Art Unit 3725